Per Curiam,
It has been decided, first, that the adoption by a city of an ordinance imposing a reasonable annual license fee for each pole and each mile of suspended wire erected and maintained by telegraph, telephone and electric light companies within city limits is a valid exercise of police power; second, that boroughs have equal powers with cities in that regard; third, that such ordinance is not, as to telegraph companies engaged in the business of transmitting messages between the several states of the Union, in violation of the commerce clause of the federal constitution; fourth, that in an action to recover the license fee for a particular year, the same being payable at the beginning of the year, the fact that the borough or city did not expend money for inspection, supervision, or police surveillance of the poles and wires in that year is not a defense; fifth, that the courts will not declare such ordinance void because of the alleged unreasonableness of the fee charged, unless the unreasonableness be so clearly apparent as to demonstrate an abuse of discretion on the part of the municipal authorities : Western Union Tel. Co. v. Philadelphia, 22 W. N. C. 39; s. c. 11 Cent. Repr. 192; Allentown v. Western Union Tel. Co., 148 Pa. 117; Chester v. Phila., Reading & Pottsville Tel. Co., 148 Pa. 120; Chester v. Western Union Tel. Co., 154 Pa. 466 ; Philadelphia v. Am. Union Tel. Co., 167 Pa. 406; Ridley Park v. Citizens’ Electric Light & Power Co., 9 Pa. Superior Ct. 615; Lansdowne v. Citizens’ Electric Light & Power Co., 9 Pa. Superior Ct. 620; North Braddock v. Central District & Printing Tel. Co., 11 Pa. Superior Ct. 24; Kittanning Electric Light Co. v. Kittanning, 11 Pa. Superior Ct. 31. See also McKeesport v. McKeesport, etc., Pass. Ry., Co., 2 Pa. Superior Ct. 242; North Braddock v. Second Ave. Traction Co., 8 Pa. Superior Ct. 233; Lansdowne v. Delaware County, etc., Electric Ry. Co., 9 Pa. Superior Ct. 621; Taylor Boro. v. Central Penna. Telephone, etc., Co., 8 Pa. Dist. Repr. 92.
In many of the foregoing cases the license fee was the same as that imposed by the ordinance under consideration. In none *310of the cases was the ordinance declared void for unreasonableness, although it was inferentially conceded that a case might arise where the license fee would be so grossly disproportioned to the burden imposed upon the municipality in consequence of the erection and maintenance of the poles and wires as to warrant the court in presuming that the ordinance was a revenue measure, not a police regulation. None of the cases lay down a fixed and invariable rule by which that question is to be determined, but after a comparison' of the facts developed on the trial of this case, with the facts of some of the cases above cited, we have been led by the conclusion that the court would not have been justified by the precedents in declaring the ordinance void. The facts being undisputed, we take it that the question of the validity of the ordinance was for the court to decide. But, if on the undisputed facts, the court would not have been warranted in declaring the ordinance void, the submission of the question of the reasonableness of the fee to the jury was an error of which the defendant has no just cause to complain.
Judgment affirmed.